DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-17, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHIKUMAR ET AL. (US 2017/0249547) (hereinafter “SHRIKUMAR”).

With respect to Claim 1, SHRIKUMAR teaches:
generating a plurality of input distributions based on a first plurality of input points associated with the trained neural network, wherein each input distribution is characterized by a mean and a variance associated with a different neuron included in the trained neural network (See Figs. 3-5, 11; See Para 0085-0090 shapely; See Para 0037-0171 contribution); 
propagating the plurality of input distributions through a probabilistic neural network that is derived from at least a portion of the trained neural network to generate one or more output distributions (See Figs. 3-5, 11; See Para 0085-0090 shapely; See Para 0037-0171 contribution); and 
based on a first output distribution included in the one or more output distributions, computing a contribution of a first input point included in the first plurality of input points to a difference between a first output point associated with a first output of the trained neural network and an estimated mean prediction associated with the first output (See Figs. 3-5, 11; See Para 0085-0090 shapely; See Para 0037-0171 contribution).  

With respect to Claim 2, 12, SHRIKUMAR teaches:
wherein the contribution comprises an estimated Shapley value (See Figs. 3-5, 11; See Para 0085-0090 shapely; See Para 0037-0171 contribution).  

With respect to Claim 3, 13, SHRIKUMAR teaches:
wherein the trained neural network comprises at least one of a trained convolutional neural network and a trained multilayer perceptron (See Figs. 3-5, 11; See Para 0085-0090 shapely; See Para 0037-0171 contribution).  

With respect to Claim 4, 16, SHRIKUMAR teaches:
wherein generating the plurality of input distributions comprises: 
replacing the first input point included in the first plurality of input points with a baseline value to generate a second plurality of input points (See Para 0055 default or ‘neutral’ input); and 
for each neuron included in a hidden layer of the trained neural network, estimating a distribution of internal points that the neuron would 37PATENT Attorney Docket No.:DISNO040US1compute across one or more coalitions of the second plurality of input points having a first coalition size (See Figs. 3-5, 11; See Para 0085-0090 shapely; See Para 0037-0171 contribution).  

With respect to Claim 5, SHRIKUMAR teaches:
wherein propagating the plurality of input distributions comprises inputting a plurality of input statistical sets representing the plurality of input distributions to a composite function that is formed from a plurality of distribution transformations associated with the probabilistic neural network (See Figs. 3-5, 11; See Para 0085-0090 shapely; See Para 0037-0171 contribution).  

With respect to Claim 6, SHRIKUMAR teaches:
wherein each distribution transformation included in the plurality of distribution transformations comprises a probabilistic version of a different point transformation associated with the at least a portion of the trained neural network (See Figs. 3-5, 11; See Para 0085-0090 shapely; See Para 0037-0171 contribution).  

With respect to Claim 7, 17, SHRIKUMAR teaches:
wherein the first output distribution is associated with both a baseline value for a first input of the trained neural network and a first coalition size that is related to the first plurality of input points (See Para 0055 default or ‘neutral’ input), and 
computing the contribution comprises: 
performing a subtraction operation between a first mean of the first output distribution and a second mean of a second output distribution to compute a first marginal distribution, wherein the second output distribution is associated with both the first input value for the first input and the first coalition size (See Figs. 3-5, 11; See Para 0085-0090 shapely; See Para 0037-0171 contribution); and 
aggregating the first marginal contribution with at least a second marginal contribution associated with a second coalition size to compute the contribution, wherein the second coalition size is related to the first plurality of input points (See Figs. 3-5, 11; See Para 0085-0090 shapely; See Para 0037-0171 contribution).  

With respect to Claim 10, SHRIKUMAR teaches:
further comprising, based on a second output distribution included in the one or more output distributions, computing a contribution of the first input point to a difference between a second output point associated with a second output of the trained neural network and an estimated mean prediction associated with the second output (See Figs. 3-5, 11; See Para 0085-0090 shapely; See Para 0037-0171 contribution).  

With respect to Claim 11, SHRIKUMAR teaches:
generating a plurality of input statistical sets based on a first plurality of input points associated with the trained neural network, wherein each input statistical set characterizes a distribution associated with a different neuron included in the trained neural network (See Figs. 3-5, 11; See Para 0085-0090 shapely; See Para 0037-0171 contribution); 
propagating the plurality of input statistical sets through a probabilistic neural network that is derived from at least a portion of the trained neural network to generate one or more output statistical sets (See Figs. 3-5, 11; See Para 0085-0090 shapely; See Para 0037-0171 contribution); and 
based on a first output statistical set included in the one or more output statistical sets, computing a contribution of a first input point included in 39PATENTthe first plurality of input points to a difference between a first output point associated with a first output of the trained neural network and an estimated mean prediction associated with the first output (See Figs. 3-5, 11; See Para 0085-0090 shapely; See Para 0037-0171 contribution).  

With respect to Claim 14, SHRIKUMAR teaches:
wherein each input statistical set included in the plurality of input statistical sets includes a different mean and a different variance, and each output statistical set included in the one or more output statistical sets characterizes a distribution associated with a different output of the trained neural network (See Figs. 3-5, 11; See Para 0085-0090 shapely; See Para 0037-0171 contribution).  

With respect to Claim 15, SHRIKUMAR teaches:
wherein a plurality of parameter values is associated with both the probabilistic neural network and the at least a portion of the trained neural network (See Figs. 3-5, 11; See Para 0085-0090 shapely; See Para 0037-0171 contribution).  

With respect to Claim 19, SHRIKUMAR teaches:
further comprising generating a probabilistic version of each point transformation included in a plurality of point transformations representing the at least a portion of the trained neural network to generate the probabilistic neural network (See Figs. 3-5, 11; See Para 0085-0090 shapely; See Para 0037-0171 contribution).  

With respect to Claim 20, SHRIKUMAR teaches:
one or more memories storing instructions (See Figs. 3-5, 11; See Para 0085-0090 shapely; See Para 0037-0171 contribution); and 
one or more processors that are coupled to the one or more memories (See Figs. 3-5, 11; See Para 0085-0090 shapely; See Para 0037-0171 contribution) and, 
when executing the instructions, are configured to: 
generate a plurality of input distributions based on a first plurality of input points associated with the trained neural network, wherein each input distribution is characterized by a mean and a variance associated with a different neuron included in the trained neural network (See Figs. 3-5, 11; See Para 0085-0090 shapely; See Para 0037-0171 contribution); 
propagate the plurality of input distributions through a probabilistic neural network that is derived from at least a portion of the trained neural network to generate one or more output distributions (See Figs. 3-5, 11; See Para 0085-0090 shapely; See Para 0037-0171 contribution); and 
compute an estimated Shapley value based on a first output distribution included in the one or more output distributions, wherein the estimated Shapley value quantifies a contribution of a first input point included in the first plurality of input points to a difference between a first output point associated with a first output of the trained neural network and an estimated mean prediction associated with the first output (See Figs. 3-5, 11; See Para 0085-0090 shapely; See Para 0037-0171 contribution).


Allowable Subject Matter
Claims 8, 9, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter over prior art:
The cited references don't explicitly teach:
wherein computing the contribution comprises:  38PATENT Attorney Docket No.:DISNO040US1computing a first marginal contribution based on the first output distribution; and aggregating a plurality of marginal contributions that includes the first marginal contribution to compute the contribution, wherein each marginal contribution is associated with a different coalition size included in a plurality of coalitions sizes that is related to the first plurality of input points of claims 8, 18.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KIM ET AL. (US 2020/0302171) teaches NEURAL NETOWORK TRAINED BY HOMOGRAPHIC AUGMENTATION;
ZHANG ET AL. (US 2020/0349441) teaches INTERPRETABLE NEURAL NETWORK;
TRYGG ET AL. (US 2020/0074269) teaches COMPUTER-IMPLEMENTED METHOD, COMPUTER PROGRAM PRODUCT AND SYSTEM FOR DATA ANALYSIS;
COMMONS (US 9,015,093) teaches INTELLIGENT CONTROL WITH HIERARCHICAL STACKED NEURAL NETWORKS;
DIXIT ET AL. (US 2020/0193296) teaches NEURAL NETWORK ARCHITECTURE FOR ATTENTION BASED EFFICIENT MODEL ADAPTION;
COMMONS (US 8,775,341) teaches INTELLIGENT CONTROL WITH HIERACHICAL STACKED NEURAL NETOWRKS;
PHAN ET AL. (US 2020/0125877) teaches COMPTUER BASED OBJECT DETECTION WITHIN A VIDEO OR IMAGE;
RAMALHO ET AL. (US 2021/0097401) teaches NEURAL NETOWRK SYSTEMS IMPLEMENTING CONDITIONAL NEURAL PROCESSES FOR EFFICIENT LEARNING;
PLATT ET AL. (US 2004/0002931) teaches PROBABILITY ESTIMATE FOR K-NEAREST NEIGHBOR;
XIONG ET AL. (US 2017/0024642) teaches SYSTEM AND METHOD FOR TRAINING NEURAL NETWORKS;
REISSER ET AL. (US 2019/0354865) teaches VARIANCE PROPAGATION FOR QUANTIZIATION;
BACH ET AL. (US 2018/0118553) teaches RELEVANCE SCORE ASSIGNEMENT FOR ARTIFICIAL NEURAL NETWORKS;
SALLEE (US 2020/0134376) teaches COMPUTER ARCHITECTURE FOR AND-OR NUERAL NETWORKS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864